 Hilary L. Barnes, #19669
 Philip J. Giles, #30340
 ALLEN BARNES & JONES, PLC
 1850 N. Central Avenue, Suite 1150
 Phoenix, Arizona 85004
 Office: (602) 256-6000
 Fax: (602) 252-4712
 Email: hbarnes@allenbarneslaw.com
         pgiles@allenbarneslaw.com

 Attorneys for the Debtor

                            UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF ARIZONA

 In re:                                         Chapter 11

 Bob Bondurant School of High Performance Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                          MOTION TO APPROVE BID PROCEDURES
                Debtor.                   FOR SALE OF ASSETS


          Bob Bondurant School of High Performance Driving, Inc., the debtor and debtor-in-

 possession (the “Debtor”) in the above-captioned bankruptcy case (“Case”), hereby moves this

 Court to approve certain bid procedures (“Procedures”) for the public auction (“Sale”) of most

 of the Debtor’s assets (“Subject Assets”). In conjunction with this Motion, the Debtor is also

 filing its (a) Motion to Approve Sale of Assets Free and Clear of Lien (“Sale Motion”) and (b)

 Motion for Shortened Notice and Expedited Hearings on both this Motion and the Sale Motion.

 This Motion is supported by the following Memorandum of Points and Authorities, and the

 entire record before the Court in this Case.

                         MEMORANDUM OF POINTS AND AUTHORITIES

 I.       JURISDICTION AND BACKGROUND

          1.    Debtor requests relief pursuant to 11 U.S.C. §§ 105, 363, and Fed. R Bankr. P.

 6004. The Court has jurisdiction over this Chapter 11 proceeding under 28 U.S.C. §§ 157 and

 1334. This matter constitutes a core proceeding under 28 U.S.C. § 157(b)(2). Venue is proper in

 this District pursuant to 28 U.S.C. §§ 1408 and 1409.
          2.    For relevant background, the Debtor incorporates by reference the Background


 {00155620 3}
Case 2:18-bk-12041-BKM          Doc 178 Filed 03/07/19 Entered 03/07/19 16:06:37           Desc
                                 Main Document    Page 1 of 10
 section of the Sale Motion, filed contemporaneously herewith.

 II.      PROPOSED PROCEDURES

          A debtor-in-possession, after notice and a hearing, may sell property of the estate outside

 the ordinary course of business. 11 U.S.C. § 363(b). Further, it may conduct such sale through a

 public auction. Fed. R. Bankr. P. 6004(f). The Debtor proposes the following Procedures in its

 sound business judgment, without negotiation or preference to any party or person.

          a.      Overview. The Debtor intends to conduct the Sale as a competitive bidding

       process in the form of a public auction to be conducted at the Sale Hearing. After the

       bidding concludes, the Debtor will ask the Court to approve the Successful Bidder (defined

       herein) and the Backup Bidder(s) (defined herein). After the Sale Hearing, the Successful

       Bidder and the Debtor shall proceed to close the sale no later than March 29, 2019 (the

       “Closing Date”). To facilitate prompt closing of the sale, the Debtor will request the Court

       waive the stay imposed by Fed. R. Bankr. P. 6004(h). Further, the Procedures contemplate

       that all interested parties have concluded any desired due diligence before the Sale Hearing.

       Except to the extent that the Sale involves assignment and assumption of any unexpired lease

       or contract, the Sale shall not transfer any debt of the Debtor.

          b.      Right to Determine Highest and Best Bid. On behalf of the Debtor, the CRO will

       have the sole and exclusive right to negotiate any bid or offer for the purchase of the Subject

       Assets, which may fluctuate depending on any Qualified Bid (defined herein), and to

       determine the highest and best offer, subject to Court approval.              In evaluating what

       constitutes the highest and best bid or offer, the Debtor may consider the following factors,

       without limitation: (i) the total purchase price, (ii) the liabilities assumed by the bidder, to the

       extent they benefit the estate, (iii) the bidder’s financial ability to pay the purchase price, (iv)

       the terms and conditions related to the purchase price and assumption of liabilities, (v) the

       probability of a prompt closing, (vi) the net benefit to the estate, taking into account potential

       entitlement to the Termination Fee, and (vii) any other factor that maximizes value for the
       bankruptcy estate.



 {00155620 3}                                -2-
Case 2:18-bk-12041-BKM             Doc 178 Filed 03/07/19 Entered 03/07/19 16:06:37                   Desc
                                    Main Document    Page 2 of 10
         c.     Stalking Horse Bidder.         An undisclosed Arizona limited liability company

     (“Proposed Buyer”) entered into an Asset Purchase Agreement (“APA”) with the Debtor

     pursuant to which the Debtor shall sell the Subject Assets to the Proposed Buyer in exchange

     for a purchase price valued in excess of $5 million in the aggregate, as defined in the APA,

     comprised of the following (collectively, the “Initial Bid”):

                          (i)    A cash payment of $300,000;

                          (ii)   Assumption of certain liabilities

                                 1.      The Debtor’s lease with Sun Valley Marina Development

                                      Corporation (“Sun Valley”), including the Debtor’s post-

                                      petition rent obligation, under amended terms negotiated by

                                      Proposed Buyer with Sun Valley;

                                 2.      Student deposits in the amount of $250,000 or 33.3% of

                                      future revenue, whichever is higher at the Closing Date;

                                 3.      Hunter Fully Automatic Tire Changer Lease; and

                                 4.      Nitehawk Osprey II Lease.

         The Proposed Buyer shall be the stalking horse bidder for the Subject Assets, and the

         Initial Bid shall serve as the “stalking horse” bid and will be subject to higher and better

         offers submitted at the Sale.

         d.     Termination Fee. If the Debtor sells the Subject Assets to a competing bidder, the

     Debtor has agreed to pay to the Proposed Buyer a Termination Fee of $100,000.00, plus

     reimbursement of any out-of-pocket legal and due diligence costs associated with the

     transaction from the Sale proceeds, so long as the Proposed Buyer provides adequate

     documentation of such expenses and the aggregate of such expenses does not exceed

     $25,000.00, with such Termination Fee to survive termination of the Agreement and, until

     paid, constitute an administrative priority claim against the Debtor’s estate under Code

     §§ 503(b) and 507(a)(1). Payment of the Termination Fee is a material inducement for, and a
     condition of, the Proposed Buyer's entry into the Agreement. Furthermore, the Termination



 {00155620 3}                              -3-
Case 2:18-bk-12041-BKM           Doc 178 Filed 03/07/19 Entered 03/07/19 16:06:37                Desc
                                  Main Document    Page 3 of 10
     Fee (as that term is defined in the Procedures Motion and Agreement) (a) is an actual and

     necessary cost and expense of preserving Debtor's estate, within the meaning of Code

     § 503(b); (b) is of substantial benefit to the Debtor's estate; (c) is reasonable and appropriate

     in light of the size and nature of the Sale and the assets being sold and the efforts that have

     been and will be expended by the Proposed Buyer; (d) was negotiated by the parties at arms'

     length and in good faith; and (e) is necessary to ensure that the Proposed Buyer will continue

     to pursue its proposed acquisition of the Purchased Assets. The Proposed Buyer is unwilling

     to commit to hold open its offer to acquire the Purchased Assets under the terms of the

     Agreement absent court approval of the Termination Fee. Accordingly, assurance to the

     Proposed Buyer of payment of the Termination Fee creates and promotes competitive

     bidding.   Accordingly, the Debtor requests approval, in the event the Termination Fee

     becomes due under the terms of the Agreement, to immediately pay Proposed Buyer (without

     further application to this Court) the amount of $100,000.00, plus reimbursement of any out-

     of-pocket legal and due diligence costs associated with the transaction from the Sale

     proceeds, so long as the Proposed Buyer provides adequate documentation of such expenses

     and the aggregate of such expenses does not exceed $25,000.00, with such Termination Fee

     to survive termination of the Agreement and, until paid, constitute an administrative priority

     claim against the Debtor’s estate under Code §§ 503(b) and 507(a)(1).

         e.     Subject Assets to be Sold. The Subject Assets to be sold, as well as those certain

     assets which are specifically excluded from the Initial Bid, are listed on Exhibit A and C to

     the Sale Motion.

         f.     “As Is, Where Is”. The sale of the Subject Assets will be on an “as is, where is”

     basis, without representations or warranties, express or implied of any type, kind or

     description, except as may be agreed upon by the Debtor and any Successful Bidder, subject

     to the approval of the Bankruptcy Court. To the extent a Qualified Bidder seeks to purchase

     any of the excluded assets, those sale of those assets will also be on an “as is, where is” basis,
     without representations or warranties, express or implied of any type, kind or description,



 {00155620 3}                             -4-
Case 2:18-bk-12041-BKM          Doc 178 Filed 03/07/19 Entered 03/07/19 16:06:37                  Desc
                                 Main Document    Page 4 of 10
     except as may be agreed upon by the Debtor and any Successful Bidder, subject to the

     approval of the Bankruptcy Court.

         g.     Satisfaction of Chase Liens and Assumption of Liabilities. The Debtor shall use

     proceeds from the Sale to satisfy any lien or claim held by Chase arising from its Line of

     Credit, and the Proposed Buyer intend to assume certain liabilities as set forth in Paragraph 2

     above.

         h.     Due Diligence.    It is anticipated that the Debtor’s books, records, and other

     materials (collectively, “Due Diligence Materials”) related to the Subject Assets will be

     made available to any potential bidder (“Potential Bidder”) that executes a nondisclosure

     agreement provided by Debtor’s counsel. The inspection of the Subject Assets must be

     concluded before the Bid Deadline (defined herein). The Debtor makes no representations or

     warranties of any kind about the Due Diligence Materials. In addition, a Potential Bidder

     that becomes eligible to bid at the Sale shall be determined to have participated in the Sale

     process based upon its own due diligence and upon its own evaluation of the Subject Assets.

         i.     Qualified Bidder. Each Potential Bidder that wishes to participate in the Sale

     must become a “Qualified Bidder.” To become a Qualified Bidder, a Potential Bidder must

     deliver to the Debtor’s counsel by or before the Bid Deadline the following: (i) a $50,000.00

     refundable earnest money deposit in certified funds (“Bid Deposit”); (ii) a written purchase

     offer for the Subject Assets that includes a bid amount of at least $500,000.00 and

     assumption of the same liabilities as set forth in the APA (which will be on file prior to the

     Procedures Hearing) that is reasonably acceptable to the Debtor, irrevocable, unconditional,

     and non-contingent; (iii) a statement evidencing the Potential Bidder’s financial ability to

     purchase the Subject Assets; and (iv) a statement affirming and acknowledging that all

     consents and financing necessary to purchase the Subject Assets have been obtained. The

     CRO will evaluate any submission that includes the foregoing criteria and determine in the

     Debtor’s reasonable business judgment that such submission is a “Qualified Bid.” To the
     extent any Potential Bidder wishes to submit a bid to purchase both the Subject Assets and



 {00155620 3}                            -5-
Case 2:18-bk-12041-BKM         Doc 178 Filed 03/07/19 Entered 03/07/19 16:06:37                Desc
                                Main Document    Page 5 of 10
     some or all of certain excluded assets, that Potential Bidder’s bid must still conform with

     subsections (i)-(iv) herein. The Debtor shall timely inform a Qualified Bidder that it has

     submitted a Qualified Bid. Notwithstanding anything to the contrary, the Proposed Buyer

     shall be deemed a Qualified Bidder without the need for any further action or deposit.

         j.     Qualified Bid Deadline. All Qualified Bids must be delivered to the Debtor’s

     counsel no later than two (2) business days before the Sale Hearing (“Bid Deadline”).

         b.     Copies of Qualified Bids. The Debtor shall notify the Proposed Buyer of any

     Qualified Bids as soon as practicable after the Bid Deadline. Before the Sale, the Debtor

     shall indicate to the Proposed Buyer the Qualified Bid that the Debtor believes represents the

     highest and best bid for the Subject Assets (“Starting Bid”). If no Qualified Bids are

     presented to the Debtor, the Sale will not go forward, and the Proposed Buyer will be

     presented to the Court as the Successful Bidder.

         k.     No Unqualified Bids. Only Qualified Bidders that have submitted Qualified Bids

     shall be entitled to bid on the Subject Assets at the Sale unless the Court approves otherwise.

         l.     No Collusion. At the Sale Hearing, Qualified Bidders may be required to confirm

     that they have not engaged in any collusion regarding the bidding or the sale.

         m.     Bid Increments. If there are Qualified Bidders in addition to the Proposed Buyer

     at the Sale, bidding will commence with the Starting Bid, which must be at least $500,000,

     and will continue in one or more rounds if and until the Successful Bidder is chosen by the

     Debtor in its reasonable business judgment. Bid increments must be at least $25,000.

         n.     No Termination Fee or Expense Reimbursement. Other than the Proposed Buyer,

     no Qualified Bidder shall be entitled to a termination fee or expense reimbursement. Except

     as explicitly provided herein, neither the Proposed Buyer nor any Qualified Bidder shall be

     entitled to assert any claim against the bankruptcy estate for having participated in the Sale.

         o.     Additional Procedures. Notwithstanding the foregoing, subject to Court approval,

     the Debtor may adopt other procedures in its reasonable business judgment that may
     maximize the value of the Subject Assets for the bankruptcy estate.



 {00155620 3}                             -6-
Case 2:18-bk-12041-BKM          Doc 178 Filed 03/07/19 Entered 03/07/19 16:06:37                 Desc
                                 Main Document    Page 6 of 10
         p.     Successful Bidder. After the Sale is concluded, the Debtor, in its reasonable

     business judgment, shall declare the Qualified Bidder that submitted the highest and best

     offer for the Subject Assets the winning bidder (“Successful Bidder”). The Debtor will then

     ask the Bankruptcy Court to approve the sale of the Subject Assets to the Successful Bidder.

         q.     Backup Bids. Backup bids will be accepted at the conclusion of the Sale. If the

     Successful Bidder fails to close by the Closing Date, which the Debtor may extend in its

     reasonable business judgment, then the Subject Assets will be sold to the Qualified Bidder

     that submitted the next highest and best bid during the Sale that is willing to close the

     transaction (“Backup Bidder”).       The Debtor will present the Backup Bidder to the

     Bankruptcy Court for approval at the Sale Hearing. Notwithstanding the foregoing, the

     Debtor may decline to sell the Subject Assets to the Backup Bidder in the exercise of the

     Debtor’s reasonable business judgment.

         r.     Return of Earnest Money Deposits. All Bid Deposits shall be credited toward the

     purchase price for the Subject Assets. The Bid Deposits shall be returned without interest to

     the parties that submitted them within five (5) business days after the Sale Hearing has

     concluded, provided that such persons are neither the Successful Bidder nor the Backup

     Bidder(s). If the Successful Bidder closes the Transaction, then the deposit submitted by the

     Backup Bidder shall be returned to the Backup Bidder without interest within five (5)

     business days after the sale of the Subject Assets to the Successful Bidder closes.

         s.     Suspension of the Sale and Continuation of the Sale Hearing. The Debtor, in the

     exercise of its reasonable business judgment and subject to Court approval, may suspend the

     Sale and continue the Sale Hearing. The Debtor may seek to suspend the Sale and to

     continue the Sale Hearing, among other reasons, to facilitate discussions with those Qualified

     Bidders participating in the Sale, to address unanticipated events, and to allow bidders to

     make alternative financing arrangements, or to demonstrate financial ability to close the

     Transaction based upon incremental overbids made at the Sale.
         t.     Consent to Bankruptcy Court Jurisdiction.        All Qualified Bidders that have



 {00155620 3}                             -7-
Case 2:18-bk-12041-BKM          Doc 178 Filed 03/07/19 Entered 03/07/19 16:06:37              Desc
                                 Main Document    Page 7 of 10
        submitted a Qualified Bid to participate in the Sale shall be deemed to have consented to the

        constitutional authority of and the jurisdiction of the Bankruptcy Court to enter any final

        order and judgment related to the sale of the Subject Assets or to the Procedures. Any right

        to a jury trial shall be deemed waived. The consent and waiver apply to any failure to close

        the transaction by the Successful Bidder or the Backup Bidder.

 III.      LEGAL DISCUSSION

           Bid procedures are appropriate when they enhance bidding and are designed to maximize

 sale proceeds under the particular circumstances of a Chapter 11 case. In re Blixseth, No. BKR.

 09-60452-7, 2010 WL 716198, at *8 (Bankr. D. Mont. Feb. 23, 2010); In re Golden Empire Air

 Rescue, Inc., No. BAP EC-07-1086, 2007 WL 7540946, at *7 (B.A.P. 9th Cir. Oct. 25, 2007)

 (citing In re Lahijani, 325 B.R. 282, 288-89 (B.A.P. 9th Cir. 2005); see also Toibb v. Radloff,

 501 U.S. 157, 163 (1991) (stating that the general policy behind the Bankruptcy Code is to

 “maximi[ze] the value of the bankruptcy estate.”).

           The proposed Procedures are designed to allow the Subject Assets to be broadly

 marketed to those parties who have already expressed interest in the Debtor’s assets and to those

 who may yet be interested, and to be sold in an expeditious and efficient manner. They provide a

 reasonable and prudent framework for the Debtor to entertain competing bids in a fair manner,

 with the stalking horse bidder providing the Initial Bid. If the bids received by the Debtor in

 advance of the Sale Hearing are Qualified, the Procedures ensure the Sale will be conducted to

 encourage participation by financially capable bidders. The Procedures also set forth a schedule

 for achieving these objectives in an expeditious and efficient manner by the Closing Date. Under

 the circumstances, the proposed Procedures are fair, reasonable, and designed to maximize the

 recovery to the Debtor’s bankruptcy estate and enable the Debtor’s school to continue operating.

 IV.       CONCLUSION

           Based on the foregoing, the Debtor requests that the Court enter an order:

           (i)     Approving this Motion in its entirety;
           (ii)    Approving the bid procedures and directing the Debtor to distribute them to the



 {00155620 3}                               -8-
Case 2:18-bk-12041-BKM            Doc 178 Filed 03/07/19 Entered 03/07/19 16:06:37              Desc
                                   Main Document    Page 8 of 10
         mailing matrix, the parties that have submitted non-disclosure agreements, and to wider

         outlets as determined by the Debtor; and

         (iii)   granting such other and further relief as is just under the circumstances.

         DATED: March 7, 2019.

                                                       ALLEN BARNES & JONES, PLC

                                                       /s/ HLB #19669
                                                       Hilary L. Barnes
                                                       Philip J. Giles
                                                       Attorneys for the Debtor
 E-FILED on March 7, 2019 with the
 U.S. Bankruptcy Court and copies served
 via ECF notice on all parties that have appeared in the case.

 COPY mailed same date via U.S. Mail to:

 OFFICE OF THE U.S. TRUSTEE
 230 N. First Avenue, Suite 204
 Phoenix, AZ 85003-1706

 Twenty (20) largest unsecured creditors

 COPY emailed same date to:

 Elizabeth C. Amorosi                                Warren J. Stapleton
 OFFICE OF THE U.S. TRUSTEE                          OSBORN MALEDON
 230 N. First Avenue, Ste 204                        2929 N. Central Ave., Ste 2100
 Phoenix, AZ 85003-1706                              Phoenix, AZ 85012
 Elizabeth.C.Amorosi@usdoj.gov                       wstapleton@omlaw.com
                                                     Attorneys for Landlord Sun Valley Marina
                                                     Development Corp.

 Michelle E. Shriro                                  Thomas E. Littler
 SINGER & LEVICK, P.C.                               LITTLER, PC
 16200 Addison Road, Suite 140                       341 W Secretariat Dr.
 Addison, TX 75001                                   Phoenix, AZ 85284
 mshriro@singerlevick.com                            telittler@gmail.com
 Attorneys for Moses Smith Racing LLC                Attorneys for Semple Marchal Cooper PLC

 Christopher C. Simpson                              Sheryl L. Toby
 STINSON LEONARD STREET LLP                          DYKEMA GOSSETT PLLC
 1850 N. Central Ave., #2100                         39577 Woodward Ave., #300
 Phoenix, AZ 85004                                   Bloomfield Hills, MI 48304
 Christopher.simpson@stinson.com                     stoby@dykema.com
 Attorneys for FCA US LLC                            Attorneys for FCA US LLC




 {00155620 3}                             -9-
Case 2:18-bk-12041-BKM          Doc 178 Filed 03/07/19 Entered 03/07/19 16:06:37              Desc
                                 Main Document    Page 9 of 10
 Larry O. Folks                                Leslie A. Berkoff
 FOLKS HESS KASS, PLLC                         MORITT HOCK & HAMROFF LLP
 1850 North Central Ave., Suite 1140           400 Garden City Plaza
 Phoenix, AZ 85004                             Garden City, NY 11530
 folks@folkshesskass.com                       lberkoff@moritthock.com
 Attorneys for JPMorgan Chase Bank, NA         Attorneys for Unifi Equipment Finance, Inc.

 Christopher R. Kaup                           James E. Cross
 TIFFANY & BOSCO, P.A.                         THE CROSS LAW FIRM, P.L.C.
 Seventh Floor, Camelback Esplanade II         1850 N Central Ave., Suite 1150
 2525 E. Camelback Rd.                         Phoenix, AZ 85004
 Phoenix, AZ 85016                             JCross@crosslawaz.com
 crk@tblaw.com                                 Attorneys for Arlington Street Investments
 Attorneys for Robert and Patricia        C.
 Bondurant
                                          Mark J. Giunta
 Jared G. Parker                          Liz Nguyen
 PARKER SCHWARTZ, PLLC                    Law Office of Mark J. Giunta
 7310 N. 16th Street, Suite 330           531 E. Thomas Road, Suite 200
 Phoenix, AZ 85020                        Phoenix, AZ 85012
 jparker@psazlaw.com                      Mark.giunta@giuntalaw.com
 Attorneys for The Goodyear Tire & Rubber liz@giuntalaw.com
 Company                                  Attorneys for The Bancorp Bank

 Robert Lapowsky
 Stevens & Lee
 620 Freedom Business Center, Suite 200
 King of Prussia, Pennsylvania 19406
 rl@stevenslee.com
 Attorneys for The Bancorp Bank


 /s/ Carol McDonald




 {00155620 3}                         -10-
Case 2:18-bk-12041-BKM       Doc 178 Filed 03/07/19 Entered 03/07/19 16:06:37               Desc
                             Main Document    Page 10 of 10
